Citation Nr: 0924265	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  04-25 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for a disability of the lumbar segment of 
the spine, to include arthritis.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for a disability of the cervical segment 
of the spine, to include arthritis.

3.  Entitlement to service connection for prostate cancer and 
the residuals thereof.

4.  Entitlement to service connection for a chronic sleep 
disorder.

5.  Entitlement to service connection for a chronic acquired 
psychiatric disability, to include a sleep disorder.




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from February 1951 to 
April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Sioux Falls, South Dakota, that denied entitlement 
to benefits sought.  The record reflects that the Board 
issued a decision in March 2005 on the merits of the 
appellant's claim and he was notified of that action.  He 
subsequently appealed the Board's action to the United States 
Court of Appeals for Veterans Claims, hereinafter the Court.  
Upon reviewing the Board's decision and after both parties in 
the appeal submitted a Joint Motion for Remand, the Court 
vacated the Board's decision and remanded the claim to the 
Board for additional development.  Said development occurred 
via a Board Remand issued in June 2007.  The claim has since 
been returned to the Board for review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claims addressed by this 
decision has been obtained by the RO.

2.  Service connection for a disability of the cervical 
segment of the spine was denied by the agency of original 
jurisdiction (AOJ) in a rating decision issued in July 1955.

3.  Service connection for a disability of the lumbar segment 
of the spine was denied by the AOJ in a rating decision 
issued in March 1959.

4.  The evidence received subsequent to the July 1959 
decision includes medical treatment records, written 
statements made by the appellant, and a written statement 
from a friend.  This evidence does not, however, raise a 
reasonable possibility of substantiating the appellant's 
claim of service connection for a disability of the cervical 
segment of the spine.

5.  The evidence received subsequent to the March 1959 
decision includes medical treatment records, written 
statements made by the appellant, and a written statement 
from a friend.  This evidence does not, however, raise a 
reasonable possibility of substantiating the appellant's 
claim of service connection for a disability of the lumbar 
segment of the spine.  

6.  Any current prostate cancer is not related to the 
appellant's active service.

7.  Any current sleep disorder is not related to the 
appellant's active service.

8.  Any current psychiatric disorder, to include anxiety 
neurosis, is not attributable to the appellant's active 
service.


CONCLUSIONS OF LAW

1.  The July 1955 RO's decision denying entitlement to 
service connection for a disability of the cervical segment 
of the spine is final.  Veterans Regulation No. 2(a), Part 
II, Par. III, Veterans Administration Regulation 1008; 38 
U.S.C. § 709 (1952); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a disability 
of the cervical segment of the spine has not been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2008).

3.  The March 1959 RO's decision denying entitlement to 
service connection for a disability of the lumbar segment of 
the spine is final.  Veterans Administration Regulation 1008; 
38 U.S.C. § 4005(b) (1959); currently 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

4.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a disability 
of the lumbar segment of the spine has not been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2008).

5.  The appellant does not have prostate cancer that was 
incurred in or aggravated by his active service or that may 
be presumed to have been incurred as a result of such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

6.  The appellant does not have a sleep disorder that was 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303 (2008).

7.  The appellant does not have an acquired psychiatric 
disorder, including anxiety neurosis, that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant from the agency of original jurisdiction (AOJ).  
The letter was sent November 2002.  Additional letters were 
sent by the AOJ and the AMC in August 2003 and July 2007.  
Moreover, VCAA information was provided to the appellant and 
his attorney via the Supplemental Statement of the Case 
(SSOC) that was issued in April 2009.  These pieces of 
correspondence informed the appellant of what evidence was 
required to reopen his claim, along with what evidence was 
needed in order to prevail on his service connection claim, 
and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a SOC or SSOC can constitute 
a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333- 
34).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions (along with those of 
his private attorney) as well as the communications provided 
to the claimant (and his attorney) by VA, it is reasonable to 
expect that the claimant understands what was needed to 
prevail.  See Sanders; see also Simmons v. Nicholson, 487 F. 
3d 892 (2007).

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  It is noted that the VA has attempted to obtain 
medical records from medical care providers who have 
previously treated the appellant for a variety of disorders 
and conditions.  The names of those medical care providers 
were given to the VA by the appellant.  In this instance, the 
appellant was contacted and asked to provide additional 
information concerning his medical care providers.  He was 
given a list of names and asked to provide addresses and when 
he received treatment from those providers.  The appellant 
responded negatively in that he said that all of the doctors 
on the listing were dead and that their records were not 
available.  As such, the VA has obtained all records that 
have been available and they have been included in the claims 
folder, available for review.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The record reflects that the appellant initially 
sought to provide testimony before the VA but changed his 
mind, and withdrew his request for this opportunity.  The 
appellant was given notice that the VA would help him obtain 
evidence but that it was up to the appellant to inform the VA 
of that evidence.  During the course of this appeal, the 
appellant and his representative have proffered documents and 
statements in support of the appellant's claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issues now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.

The Board would add that the notice letters sent to the 
appellant with respect to the issues involving new and 
material evidence have complied with the content requirements 
as established in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
With respect to such claims, VA must both notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

In this case, the notice letter provided to the claimant 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the claimant was informed about what evidence is 
necessary to substantiate the element required to establish 
service connection that were found insufficient in the 
previous denial.

The Board would add and acknowledge that, with respect to the 
appellant's service connection claim, the VA has a duty to 
obtain a medical examination or opinion when such examination 
or opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006).  However, 
merely filing a claim for benefits is not enough to 
necessitate a medical examination.  VA's duty to provide a 
medical examination is not triggered unless the record 
contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifested during an applicable presumptive period, and an 
indication that the disability or persistent or recurring 
symptoms of a disability may be associated with service or a 
service connected disability.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2006); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this instance, the evidence does not show that 
the appellant was treated a sleep disorder, a psychiatric 
disorder (to include a sleep disorder), or a prostate 
disability while he was in service.  Moreover, there is no 
medical evidence suggesting that the conditions manifested 
themselves during a presumptive period (if appropriate) or 
that the conditions were the result of or caused by the 
appellant's service.  As such, there is no duty to obtain an 
additional medical evaluation or opinion.

Given the foregoing, the Board finds that the AMC has 
substantially complied with the Board's most recent 
development instructions in the Board's January 2007 Remand 
for the issues discussed in this Decision.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The AMC did provide notice of the Dingess requirements to the 
appellant.  This occurred in a letter from the AMC to the 
appellant in July 2007.  Hence, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim to reopen and for 
service connection.  The claimant discussed the pertinent 
criteria and submitted supporting evidence and he has 
indicated that there was no further evidence to submit.  The 
criteria were discussed in the SOC and the SSOC and the 
claimant was told why his claim could not be reopened and 
service connection granted pursuant to the requisite 
criteria.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there may have been a VCAA deficiency, the evidence of record 
is sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

I.  New and Material Evidence - 
Lumbar and Cervical Segment of the Spine

In August 2001, VA issued regulations to implement the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments, which apply only to claims governed by Part 3 of 
the Code of Federal Regulations, were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
was made effective August 29, 2001.  While the VCAA and the 
regulations implementing the VCAA provide in some 
circumstances for VA to obtain an additional medical 
examination or opinion, special provisions apply to claims to 
reopen finally adjudicated claims filed after November 9, 
2000, allowing such development only if new and material 
evidence is presented or secured, given that the claim was 
previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2006).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
appellant's claim to reopen the previously denied claim of 
service connection was received after that date, those 
regulatory provisions do apply.  The Board has considered the 
provisions of the VCAA in its adjudication of the issues of 
whether new and material evidence has been submitted to 
reopen the claims for service connection and finds that no 
further assistance in developing the facts pertinent to this 
limited issue is required at this time.

As noted above, the matter of the appellant's entitlement to 
service connection for neck and lower back disabilities have 
been the subject of adverse prior final decisions.  As a 
result, service connection for these purported disabilities 
may now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2008).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The record indicates that the appellant submitted a claim for 
entitlement to service connection for a neck disability and 
in July 1955, the RO denied his claim.  The record further 
indicates that the appellant's request for service connection 
for a lower back disability was denied by a rating decision 
issued in March 1959.  In both instances, the RO had before 
it the appellant's service medical treatment records and 
statements provided by the appellant.  With respect to the 
neck disability, the RO also reviewed a VA Compensation and 
Pension Examination that was performed in June 1955.  The RO 
reviewed the appellant's VA medical treatment records for 
complaints involving his lower back.  It also reviewed 
medical records showing that the appellant had undergone disc 
herniation surgery in the lower back.  

After reviewing the records before it, the RO, in July 1955, 
conceded that the appellant had indeed suffered from an acute 
and transitory injury to the cervical segments of the spine 
while he was in service.  However, it further concluded that 
even though the appellant had a current neck disability, the 
current neck disability was not etiologically related to the 
injury that occurred while in service.  

As far as the lower back disability, the RO noted, in the 
March 1959, that the service medical treatment records did 
not show complaints involving or treatment for a lower back 
condition.  The RO recognized that the appellant had 
experience problems with his back after he was discharged 
from service but further opined that the appellant's post-
service lower back condition was not etiologically related to 
his military service.  

In both instances, the appellant was notified of the RO's 
decision but he did not appeal either decision.  Hence, each 
of those decisions became final.  Veterans Regulation No. 
2(a), Part II, Par. III, Veterans Administration Regulation 
1008; 38 U.S.C. § 709 (1952); currently 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); and 
Veterans Administration Regulation 1008; 38 U.S.C. § 4005(b) 
(1959); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008);. 

The evidence submitted in connection with the current 
reopened claim includes VA medical treatment records, VA 
compensation and pension examinations, written statements by 
the appellant and others, and private medical records.  The 
medical evidence shows the appellant receiving repeated 
treatment for a lower back disability.  The medical evidence 
does suggest that the appellant has complained of pain in the 
neck.  However, none of the medical evidence contains an 
opinion that etiologically links any current disorder of the 
lower back and neck with the appellant's military service or 
any incident therein.  

The evidence presented is new.  It was not of record prior to 
July 1955 and March 1959 respectively.  Nevertheless, it is 
not material because it does not substantiate a previously 
unestablished fact.  The evidence does not contain a medical 
opinion that relates any found disability of the cervical 
segment of the spine with an acute inservice injury of the 
neck.  Moreover, the medical evidence does not suggest that 
the appellant's current lower back disability was somehow 
related to or caused by the appellant's military service or 
any incident therein.  To put it another way, the medical 
records do not etiologically link either the neck or lower 
back disabilities with the appellant's military service, any 
injury that may have occurred in service, or to another 
disability that is service-connected or should possibly be 
service-connected.  With respect to the statements provided 
by the appellant, the Board finds that, notwithstanding their 
recent submission, the statements are essentially cumulative 
and have been previously seen and reviewed by the VA.  They 
are not so significant that they must be considered in order 
to fairly decide the merits of the claim.  In Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), the Court specifically 
stated "lay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C.A. § 5108."  The 
appellant's statements are, therefore, not material.  Hence, 
it is the conclusion of the Board that this evidence is not 
material because it does not relate to a previously 
unestablished fact necessary to substantiate the claim.

Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claims 
for service connection for disabilities of the cervical and 
lumbar segments of the spine have not been reopened.  

II.  Service Connection

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2008), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the appellant presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the appellant's present condition.  Savage 
v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008).  The Court has 
held that when aggravation of a appellant's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service- 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

As noted on the front page of this action, the appellant has 
asked that service connection be granted for prostate cancer, 
a sleep disorder, and/or a psychiatric disability.  A review 
of the service medical treatment records reveals no 
complaints or abnormalities pertaining to any of these three 
disabilities.  

A review of the post service medical evidence of record 
includes a notation dated in February 1986, that there was 
slight elevation of the base of the urinary bladder due to an 
enlarged prostate.  There was no reference to prostate 
cancer.  There is no medical documentation of the presence of 
prostate cancer in the claims folder.

With regard to a sleep disorder, on periodic occasions after 
service when seen for treatment and evaluation for various 
purposes, the appellant's complaints included only getting 
limited sleep from time to time.  A chronic sleep disorder 
was not diagnosed.

With regard to a chronic acquired psychiatric disability, the 
post service medical records reflect treatment and evaluation 
at the VA Medical Center in Sioux Falls, on periodic 
occasions between 1973 and 1993.  Complaints included nerves.  
A psychiatric disorder, to include an anxiety disorder, was 
not identified.  It is noted, however, that the appellant has 
since been diagnosed as suffering from schizophrenia.  The 
appellant has sought service connection for this condition 
but it has been denied.  

In conjunction with his claim involving service connection, 
the appellant asserted that he had received treatment by the 
following medical care providers:  P. K. Steiner, James 
Monfore, Neal Ely, George Richards, William A. Bormes, John 
L. McFee, Percy E. Golsen, June Torrence Heinz, and Dr. 
Manning (no first name given or provided).  The appellant, 
through the Board's Remand of June 2007, was asked to provide 
additional information concerning these medical care 
providers including their locations, dates of treatment, 
etcetera.  The appellant has responded negatively to the 
Board's inquiry and has, in fact, informed the VA that these 
medical care providers are no longer in business and the 
appellant does not know of their location, or they are dead.  
Hence, any medical records that these providers may have had 
in their possession are not available for inclusion in the 
claims folder for review.  

Also requested in the Board's Remand were the medical 
treatment records from the US Army hospital at Fort Lee, 
Virginia, for the time period of 1954 to 1955.  Attempts were 
made to obtain any pertinent records but the VA was informed 
that those records either no longer existed or could not be 
located.  No other records have been provided by the 
appellant in support of his claim.   

Essentially, then, the record before the Board is lacking any 
clinical evidence supporting the assertion of continuity of 
symptoms for the period from the time of the appellant's 
discharge until the present time.  Even if such continuity 
were accepted, there is no competent medical evidence linking 
any post-service prostate cancer, sleep disorder, and/or 
psychiatric disorder to the appellant's military service.  
None of the records suggests any causal connection between 
any current prostate cancer, sleep disorder, and/or 
psychiatric disorder, and the appellant's military service.  
The weight of the credible evidence is therefore against a 
finding that any current prostate cancer, sleep disorder, or 
psychiatric disorder is related to the appellant's active 
service.

It is clear from case law that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F. 3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  There is no medical evidence indicating the 
presence of prostate cancer, a sleep disorder, or a chronic 
acquired psychiatric disability, and, in the absence of such, 
service connection may not be granted.  See also Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).  The claim for entitlement to service 
connection for the aforementioned disabilities therefore 
fails.

The appellant's claim is essentially based upon his own 
speculation that he has prostate cancer, a sleep disorder, 
and a psychiatric disability related to service.  However, it 
is well established that laypersons without medical training, 
such as the appellant, are not competent to comment on 
medical matters such as diagnosis and etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2008) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The lay written 
statements are thus insufficient to establish an etiological 
relationship between the claimed disorders and his active 
service in the US Army.  

Therefore, his opinion, while offered in good faith, cannot 
be considered competent medical evidence and, as such, it is 
insufficient for purposes of establishing nexus, or 
causation.  38 C.F.R. § 3.159(a)(1) (2008); also, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  That is, 
he is not competent to say that he now has an actual 
disability that is related to his service or to a condition 
he may have suffered therefrom while he was in service.  In 
other words, there is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Yet, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs with respect to his purported sleep 
disorder, prostate condition, and mental disorder.  The Board 
also believes that the appellant is sincere in expressing his 
opinion with respect to the etiology of the purported 
disorders.  However, the matter at hand involves complex 
medical assessments that require medical expertise.  See 
Jandreau.  The appellant is not competent to provide more 
than simple medical observations.  He is not competent to 
provide complex medical opinions regarding the nature of his 
purported conditions.  See Barr.  Thus, the lay assertions 
are not competent or sufficient.

Despite the appellant's contentions, medical evidence showing 
that the appellant now suffers from prostate cancer, a sleep 
disorder, and a psychiatric disability that may be 
etiologically linked to his military service or any incident 
therein has not been presented.  Therefore, it is the 
conclusion of the Board that the preponderance of the 
evidence is against the appellant's claim.  As the evidence 
is not in equipoise, the appellant is not afforded the 
benefit-of-the-doubt, and the Board concludes that service 
connection may not granted.  


ORDER

1.  New and material evidence sufficient to reopen the 
appellant's claim for entitlement to service connection for a 
disability of the lumbar segment of the spine, to include 
arthritis, has not been submitted, and the claim is denied.

2.  New and material evidence sufficient to reopen the 
appellant's claim for entitlement to service connection for a 
disability of the cervical segment of the spine, to include 
arthritis, has not been submitted and the claim is denied.

3.  Entitlement to service connection for prostate cancer is 
denied.

4.  Entitlement to service connection for a sleep disorder is 
denied.

5.  Entitlement to service connection for a chronic acquired 
psychiatric disability, to include a sleep disorder, is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


